Exhibit 10(b.3)





































PITNEY BOWES INC. DIRECTORS’ STOCK PLAN
Amended and Restated Effective as of May 12, 2014




























--------------------------------------------------------------------------------




PITNEY BOWES INC. DIRECTORS’ STOCK PLAN
Amended and Restated Effective as of May 12, 2014




1.    PURPOSE AND EFFECTIVE DATE OF PLAN: This Plan shall be known as the Pitney
Bowes Inc. Directors’ Stock Plan. The purpose of the Plan is to enable Pitney
Bowes Inc. (the “Company”) to attract and retain persons of outstanding
competence to serve as non-employee directors of the Company by paying such
persons a portion of their compensation in stock of the Company pursuant to the
terms of the Plan. The Plan became effective on the date the Plan was initially
approved by the stockholders of the Company. The Plan may be amended from time
to time and was amended and restated effective as of May 12, 2014.


2.    STOCK AVAILABLE FOR THE PLAN: Awards granted under the Plan will be
settled by the issuance of shares of Common Stock, $1 par value per share, of
the Company (“Common Stock”), that are drawn from the shares of Common Stock
available for issuance from time to time under the Pitney Bowes Inc. 2013 Stock
Plan (the “2013 Stock Plan”), previously approved by the Company’s stockholders,
or a successor stockholder-approved equity compensation plan. Shares of Common
Stock issued pursuant to awards of restricted stock units under the Plan shall
reduce, on a one-for-one basis, both (a) the overall maximum number of shares of
Common Stock available for issuance under the 2013 Stock Plan and (b) the
sub-limit under the 2013 Stock Plan for the number of shares that may be issued
for awards that are not options or stock appreciation rights.


3.    ELIGIBILITY FOR PARTICIPATION IN PLAN: Persons who serve as members of the
board of directors of the Company (the “Board”) and who are not “employees” of
the Company or its subsidiaries within the meaning of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”) shall be considered “Eligible
Directors” for purposes of the Plan. It is intended that all Eligible Directors
participate in the Plan.


4.    AWARDS OF RESTRICTED STOCK UNITS:


(a) Each Eligible Director then serving as a director of the Company shall
receive an annual award on the date of the first meeting of directors after each
annual stockholders’ meeting of restricted stock units with respect to a number
of shares of Common Stock having a Fair Market Value (as defined herein) equal
to $100,000. For purposes of this Plan, the Fair Market Value of a share of
Company Common Stock on the date of grant shall be the closing price of a share
of Company Common Stock on the date of grant as reported in the New York Stock
Exchange Composite Transactions Table published in the Wall Street Journal. If
the New York Stock Exchange (NYSE) is closed on the date of grant, then Fair
Market Value shall be the closing price on the first trading day of the NYSE
immediately following the grant date. An Eligible Director who joins the Board
after such date shall receive a partial award of restricted stock units with
respect to a number of shares of Common Stock having a Fair Market Value on the
date of grant equal to a prorated amount determined by multiplying $100,000 by a
fraction the numerator of which is the number of days remaining in the 12 month
period beginning on the date following the annual stockholders’ meeting and the
denominator of which is 365. Fractional shares shall not be issued to Eligible
Directors. A whole number of shares shall be determined by rounding each
fractional share to the next highest whole number.


(b) Each restricted stock unit granted under the Plan shall represent the right
to receive one share of Common Stock on the date that is one year following the
date the award is granted; provided, however, that with respect to each annual
grant the Company may, in its sole discretion, provide Eligible Directors with
the one-time opportunity to elect to defer the settlement of the restricted
stock units until the termination of the Eligible Director’s service as a
director of the Company. The terms and conditions of any such deferral

2

--------------------------------------------------------------------------------




election are intended to be implemented in a manner consistent with the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended.


5.
DIVIDENDS; TRANSFER RESTRICTIONS; TERMS AND CONDITIONS OF RESTRICTED STOCK
UNITS:



(a) Unless the Administrator (as defined herein) determines otherwise, Eligible
Directors shall have the right to receive dividend equivalents in connection
with the restricted stock units granted hereunder pursuant to which the Eligible
Directors shall be entitled to receive payments equivalent to dividends with
respect to the number of shares subject to the corresponding award of restricted
stock units, which payments, unless the Administrator determines otherwise,
shall be paid to the applicable Eligible Directors in cash as and when such
dividends are paid to the holders of Common Stock. Unless the Administrator
determines otherwise, other than the rights to dividend equivalents, Eligible
Directors shall have no voting or other rights as a stockholder with respect to
the shares of Common Stock subject to and/or issuable pursuant to any awards of
restricted stock units granted hereunder until such shares are actually issued
to the Eligible Director and are registered in his or her name.


(b) The restricted stock units granted hereunder may not be sold, assigned,
pledged or otherwise transferred by the Eligible Director, other than by will or
the laws of descent and distribution. In addition, subject to Section 5(d), the
shares of Common Stock subject to any restricted stock units granted hereunder
may not be sold, assigned, pledged or otherwise transferred by the Eligible
Director unless and until such shares are issued to the Eligible Director free
and clear of all transfer restrictions imposed by this Plan or otherwise.


(c) Notwithstanding any other provision of this Plan, the issuance or delivery
of any shares hereunder may be postponed for such period as may be required to
comply with any applicable requirements of any national securities exchange or
any requirements under any other law or regulation applicable to the issuance or
delivery of such shares, and the Company shall not be obligated to issue or
deliver any such shares if the issuance or delivery thereof shall constitute a
violation of any provision of any law or of any regulation of any governmental
authority or any national securities exchange.


6.    [reserved]


7.    CHANGE OF CONTROL. For purposes of this Plan, a “Change of Control” shall
be deemed to have occurred if:


(i)there is an acquisition, in any one transaction or a series of transactions,
other than from Pitney Bowes Inc., by any individual, entity or group (within
the meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”)), of beneficial ownership (within the
meaning of Rule 13(d)(3) promulgated under the Exchange Act) of 30% or more of
either the then outstanding shares of Common Stock or the combined voting power
of the then outstanding voting securities of Pitney Bowes Inc. entitled to vote
generally in the election of directors, but excluding, for this purpose, any
such acquisition by Pitney Bowes Inc. or any of its subsidiaries, or any
employee benefit plan (or related trust) of Pitney Bowes Inc. or its
subsidiaries, or any corporation with respect to which, following such
acquisition, more than 50% of the then outstanding shares of common stock of
such corporation and the combined voting power of the then outstanding voting
securities of such corporation entitled to vote generally in the election of
directors is then beneficially owned, directly or indirectly, by the individuals
and entities who were the beneficial owners, respectively, of the common stock
and voting securities of Pitney Bowes Inc. immediately prior to such acquisition
in substantially the same proportion as their ownership, immediately prior

3

--------------------------------------------------------------------------------




to such acquisition, of the then outstanding shares of Common Stock or the
combined voting power of the then outstanding voting securities of Pitney Bowes
Inc. entitled to vote generally in the election of directors, as the case may
be; or


(ii)individuals who, as of May 12, 2014, constitute the Board (as of such date,
the “Incumbent Board”) cease for any reason to constitute at least a majority of
the Board, provided that any individual becoming a director subsequent to
September 9, 1996, whose election, or nomination for election by Pitney Bowes’
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office is in connection
with an actual or threatened election contest relating to the election of the
directors of Pitney Bowes Inc. (as such terms are used in Rule 14(a)(11) or
Regulation 14A promulgated under the Exchange Act); or


(iii)there occurs either (A) the consummation of a reorganization, merger,
consolidation, or sale or other disposition of all or substantially all of the
assets of the Company, in each case, with respect to which the individuals and
entities who were the respective beneficial owners of the common stock and
voting securities of Pitney Bowes Inc. immediately prior to such reorganization,
merger, consolidation, or sale or other disposition do not, following such
reorganization, merger, consolidation, or sale or other disposition beneficially
own, directly or indirectly, more than 50% of, respectively, the then
outstanding shares of common stock and the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such
reorganization, merger, consolidation, or sale or other disposition or (B) an
approval by the shareholders of Pitney Bowes Inc. of a complete liquidation of
dissolution of Pitney Bowes Inc. or of the sale or other disposition of all or
substantially all of the assets of Pitney Bowes Inc.


8.     AMENDMENT OR TERMINATION OF PLAN: The Company reserves the right to
amend, modify or terminate this Plan at any time by action of its Board,
provided that such action shall not adversely affect any Eligible Director’s
rights under the provisions of this Plan with respect to awards which were made
prior to such action.


9.    ADMINISTRATION OF PLAN: This Plan shall be administered by the Governance
Committee of the Board or any successor committee having responsibility for the
remuneration of the directors (hereinafter referred to as the “Administrator”).
All decisions which are made by the Administrator with respect to interpretation
of the terms of the Plan, or with respect to any questions or disputes arising
under this Plan, shall be final and binding on the Company and on the Eligible
Directors and their heirs or beneficiaries.


10.    RECAPITALIZATION: In the event of any change in the number or kind of
outstanding shares of Common Stock of the Company by reason of a
recapitalization, merger, consolidation, dividend, combination of shares or any
other change in the corporate structure or shares of stock of the Company, the
Board will make equitable and appropriate adjustments in the number of shares to
be awarded to each Eligible Director under Section 4, in the number of shares
subject to and any other affected provisions of outstanding awards of restricted
stock units to prevent enlargement or diminution of the benefits intended to be
granted under the Plan.



4